Citation Nr: 1337017	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-27 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Steven M. Novak, Attorney


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to November 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that additional evidence was added to the claims file after the issuance of the August 2011 statement of the case (SOC).  However, in a September 2011 statement, the Veteran waived initial RO review of the new evidence and thus a remand is not required.  38 C.F.R. § 20.1304(c) (2013).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  For VA purposes, the Veteran does not have a current evidence of right ear hearing loss disability for VA purposes.

3.  The Veteran's left ear hearing loss disability did not manifest during the Veteran's period of active duty, was not compensably disabling within one year from separation from service, and is unrelated to his military service.

4.  The most probative medical and other evidence of record indicates the Veteran's tinnitus is not related to his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability for VA purposes have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§ 3.303, 3.385 (2013).

2.  Left ear hearing loss disability was not incurred in service, nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 U.S.C.A. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was readjudicated in an August 2011 SOC.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA audiology examination in May 2010.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Background

The Veteran's service treatment records (STRs) show no complaints, treatment, or diagnosis of hearing loss or tinnitus.  His DD-214 shows he had a military occupational specialty (MOS) as a mechanic, served in Vietnam and used a firearm.

In a September 2008 VA treatment note, the Veteran reported symptoms of subjective bilateral hearing loss with no tinnitus.  In November 2009, the Veteran reported ringing in his ears and requested a hearing test.

The Veteran issued a statement in November 2009 asserting, in pertinent part, that he developed symptoms of hearing loss and tinnitus as a result of his exposure to loud sounds in service.  He also stated that he never received any hearing protection and never sought medical assistance while in service.  Included with his statement was an article by Dr. A.M., explaining noise induced hearing loss (NIHL). 

In March 2010, the Veteran attended a VA audiology consultation.  He reported having symptoms of decreased hearing sensitivity with his right ear being worse than his left.  He also reported symptoms of constant bilateral tinnitus since service.  The Veteran stated he was exposed to loud artillery noise in basic training and explosions in Vietnam.  He denied occupational noise exposure in his position as a police officer, stating that he wore hearing protection devices.  The Veteran was given a hearing test and the puretone thresholds were recorded on an audiometric chart and not numerically itemized.  This study was presented to the VA, but it is not clear that VA conducted the examination.  The Board, as a fact-finder, is permitted to interpret the graphical representations into numerical results.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the interpreted graphical representations appear to reflect that puretone thresholds, in decibels, as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
35
20
20
25
35
Left 
30
20
30
45
50

No other pertinent findings were reported on the audiometric study for VA purposes.

The Veteran was afforded a VA audiology examination in May 2010, where he complained of hearing loss and tinnitus.  He reported a history of military noise exposure but denied occupational and recreational noise exposure.  The Veteran stated his tinnitus was constant, bilateral, and had its onset during basic training due to his exposure to big guns.  Upon examination, his puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
35
20
20
25
35
Left 
30
20
30
45
50

The Maryland CNC speech discrimination test score was 96 percent in the right ear and 92 percent in the left.  The examiner concluded there was mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left, with excellent word recognition ability in both ears.  The examiner opined that given the lack of scientific support for delayed onset of NIHL and the Veteran's normal hearing at separation, the Veteran's hearing loss was less likely service connected.  Additionally, the examiner opined that given the remote onset of the Veteran's tinnitus, and his denial of tinnitus in 2008, it was less likely service connected.

In his July 2010 notice of disagreement (NOD), the Veteran repeated his prior contentions about his hearing loss and added that he was not given a formal hearing examination at his separation from service.  Regarding his tinnitus, the Veteran stated he didn't understand the symptoms of during service or at the September 2008 VA treatment visit.  He alleged the Army discouraged soldiers from seeking medical care.  The Veteran also denied reporting symptoms of ringing in his ears in the November 2009 VA treatment record; asserting he heard "sounds similar to that of the ocean."

In September 2011, the Veteran issued another statement reasserting all his prior contentions and included research from the National Institute of Health (NIH) about NIHL, and exposure to high level impulse noise.  There was also a printout from the "Hearing Conservation Toolbox" that discussed the history of hearing conservation in the military.

Pertinent Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Ear Hearing Loss Disability Analysis

The Veteran asserts he has a right ear hearing loss disability.  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, operates to establish when a hearing loss disability can be service connected.  Id.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The auditory threshold for the Veteran's right ear at the March 2010 and May 2010 audiology examination reports were all below 40 decibels and there were no more than two frequencies above 26 decibels.  In addition, his speech discrimination test was 96 percent in May 2010.  As such, though the VA examiner found evidence of mild sensorineural hearing loss in the right ear, it does not meet the criteria for hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for right ear hearing loss disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to incidents that have resulted in a present disability; without such, there can be no valid claim).

Left Ear Hearing Loss Disability Analysis

The Veteran asserts he has a left ear hearing loss disability.  The March 2010 and May 2010 audiometric findings indicate the Veteran has two puretone thresholds above 40 decibels in his left ear.  In addition, the Veteran has a diagnosis of moderate sensorineural hearing loss in the left ear.  See May 2010 VA examination.  Thus, the Board finds the Veteran has a current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service (or within the presumptive period under section 3.307), subsequent manifestations of the same chronic disease are generally service connected, unless attributable to intercurrent causes.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran's sensorineural hearing loss is a chronic condition listed as an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  See VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a.  However, there is no evidence of chronic left ear hearing loss disability in service, and there was no evidence of hearing loss within one year of separation from service.  The first post-service evidence of left ear hearing loss was in a September 2008 VA treatment note.  As there was nothing noted in service, continuity of symptomatology need not be established and the provisions of 38 C.F.R. § 3.303(b) are inapplicable to this case.

Despite the inapplicability of section 3.303(b), the Board may still review the Veteran's claim for entitlement to service connection under 38 C.F.R. § 3.303(a).

The Veteran's statements of exposure to loud sounds in service are supported by his MOS as a mechanic, his rifle badge and service in Vietnam.  Accordingly, the Board finds that the Veteran's statements are credible and an in-service exposure to acoustic trauma is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  Therefore, the second element for service connection is satisfied.  Shedden, 381 F.3d at 1167.

The May 2010 VA examiner opined there was no nexus connecting the Veteran's left ear hearing loss disability to service.  In reaching his opinion, the examiner reviewed the entire claims file and considered the Veteran's contentions of NIHL.  The Board finds the VA medical examiner's opinion highly probative because it relies on sufficient facts and data, provides a rationale for the opinion, and contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

In considering the Veteran's own statements as to the etiology of his left ear hearing loss disability, the Veteran is competent and credible to testify about his observable hearing difficulties.  However, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("[g]enerally, lay testimony is not competent to prove that which would require specialized knowledge or training").  Further, the Board notes the Veteran did not report any symptoms of hearing loss until September 2008, more than four decades after separation from service.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his hearing loss. 

Thus, after considering all the evidence of record, the Board finds the weight of the evidence is against the finding of entitlement to service connection for left ear hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran asserts that he has tinnitus due to exposure to loud noises during service.  The Board has already conceded an in-service exposure to acoustic trauma.

Tinnitus, by definition, is "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1930 (32nd ed. 2012).  The Veteran reported symptoms of tinnitus and, as a layperson, is competent to report noise in the ears because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").  The Board notes the Veteran's assertions of hearing "sounds similar to that of the ocean" constitutes noise in the ears and may be considered a symptom of tinnitus.  See July 2010 NOD.  Thus, the Board finds the Veteran has a current disability.

The May 2005 VA examiner provided a negative etiology opinion as to the Veteran's tinnitus, finding it was not related to his military service.  The Board finds the VA examiner's opinion highly probative because it relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  See Prejean, 13 Vet. App. at 448; Nieves-Rodriguez, 22 Vet. App. at 301.

The Board also considered the Veteran's own statements as to the etiology of his tinnitus.  While he is competent and credible to testify about his observable ear symptoms, he, as a layperson is not competent to provide an opinion as to a complex medical matter, such as the etiology of his tinnitus.  See Layno, supra.

While the Board acknowledges the Veteran's contentions of not recognizing the symptoms of tinnitus, the Veteran is able to recognize noise in his ears and did not report any such symptoms until November 2009, when he complained of ringing in his ears.  See November 2009 VA treatment note.  Thus, the Veteran's lay statements are outweighed by the May 2005 highly probative medical opinion.

After considering all of the relevant lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the Veteran's tinnitus is the result of acoustic trauma during his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


